NO. 07-05-0057-CV

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL E

                                  APRIL 14, 2005

                       ______________________________


                          DAWN DOUGLAS, APPELLANT

                                         V.

              TEXAS FARMERS INSURANCE COMPANY, APPELLEE


                      _________________________________

            FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY;

           NO. 99-12508A; HONORABLE W. JEANNE MEURER, JUDGE

                       _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                             MEMORANDUM OPINION


      Pursuant to Rule 42.1(a)(2) of the Texas Rules of Appellate Procedure, appellant

Dawn Douglas and appellee Texas Farmers Insurance Company have filed an agreed joint


      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
motion to dismiss this appeal representing they have resolved their differences. We grant

the motion and per their agreement, costs are to be assessed against the party incurring

them. See Tex. R. App. P. 42.1(d). Having dismissed the appeal at the request of the

parties, no motion for rehearing will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                            2